             Case 2:15-cv-05642-CAS-JC Document 338 Filed 06/12/19 Page 1 of 9 Page ID #:4012



                  1 CHRISTINE LEPERA (admitted pro hac vice)
                      ctl@msk.com
                  2 JEFFREY M. MOVIT (admitted pro hac vice)
                      jmm@msk.com
                  3 JACOB D. ALBERTSON (admitted pro hac vice)
                      j1a@msk.com
                  4 MITCHELL SILBERBERG & KNUPP LLP
                    437 Madison Avenue, 25th Floor
                  5 New York, New York 10022
                    Telephone: (212) 509-3900
                  6 Facsimile: (212) 509-7239
                  7 AARON M. WAIS (SBN 250671)
                      amw@msk.com
                  8 GABRIELLA A. NOURAFCHAN (SBN 301594)
                      gan@msk.com
                  9 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                 10 Los Angeles, California 90067
                    Telephone: (310) 312-2000
                 11 Facsimile: (310) 312-3100
                 12 GREENBERG TRAURIG, LLP
                    VINCENT H. CHIEFFO (SBN 49069)
                 13 Email: ChieffoV@gtlaw.com
                    ALANA C. SROUR (SBN 271905)
                 14 Email: SrourA@gtlaw.com
                    1840 Century Park East, Suite 1900
                 15 Los Angeles, CA 90067-2121
                    Telephone: 310-586-7700
                 16 Facsimile: 310-586-7800
                 17 Attorneys for Defendants
                 18                      UNITED STATES DISTRICT COURT
                 19        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                 20
                      MARCUS GRAY, et al.,                   CASE NO. 2:15-cv-05642-CAS (JCx)
                 21
                                Plaintiffs,                  Honorable Christina A. Snyder
                 22
                           v.                                DEFENDANTS’ MOTION IN
                 23                                          LIMINE NO. 2 TO PRECLUDE
                    KATHERYN ELIZABETH HUDSON,               EVIDENCE OR ARGUMENT OF
                 24 et al.,                                  STRIKING SIMILARITY
                 25             Defendants.                  Final Pretrial Conference
                                                             Date:        July 1, 2019
                 26                                          Time:        11:00 a.m.
                                                             Courtroom: 8D – 8th Fl., First Street
                 27
                                                             Filed:   July 1, 2014
    Mitchell     28                                          Trial:   July 16, 2019
  Silberberg &
   Knupp LLP
11134900.1
                       DEFENDANTS’ MIL NO. 2 PRECLUDING EVIDENCE/ARGUMENT OF STRIKING SIMILARITY
             Case 2:15-cv-05642-CAS-JC Document 338 Filed 06/12/19 Page 2 of 9 Page ID #:4013



                  1                        NOTICE OF MOTION AND MOTION
                  2 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                  3         PLEASE TAKE NOTICE THAT at the Pretrial Conference in this matter
                  4 on July 1, 2019, at 11:00 a.m., or as soon thereafter as counsel may be heard, in
                                                                                st
                  5 Courtroom 8D of the Federal Courthouse located at 350 West 1 Street, Los
                  6 Angeles, CA 90012, Defendants Capitol Records, LLC, Jordan Houston, Lukasz
                  7 Gottwald, Sarah Theresa Hudson, Karl Martin Sandberg, Henry Russell Walter,
                  8 UMG Recordings, Inc., Universal Music Group, Inc., WB Music Corp., Kobalt
                  9 Music Publishing America, Inc., Kasz Money, Inc., Katheryn Elizabeth Hudson,
                 10 and Kitty Purry, Inc. (collectively “Defendants”) will and hereby do move for an
                 11 order precluding Plaintiffs from introducing any evidence or argument regarding
                 12 the purported striking similarity of the “Joyful Noise” and “Dark Horse”
                 13 compositions and limiting the testimony of Plaintiffs’ musicologist, Dr. Todd
                 14 Decker to the substantial similarity opinions disclosed in his reports.
                 15         This evidence should be excluded because Dr. Decker did not provide any
                 16 opinion of striking similarity in either of his expert reports, or at his deposition in
                 17 this action. To the contrary, his opinions in this case are expressly limited to the
                 18 purported substantial similarity of the two compositions at issue. Moreover, any
                 19 attempt by Plaintiffs to introduce a still-undisclosed striking similarity opinion on
                 20 the eve of trial is neither substantially justified nor harmless.
                 21         This Motion is made following the conferences of counsel pursuant to Local
                 22 Rules 7-3 and 16-2.6, which took place on May 24, 2019 and June 6, 2019. Wais
                 23 Decl., ¶ 2. This Motion is based on this Notice of Motion and Motion, the attached
                 24 Memorandum of Points and Authorities, any supporting declarations, any further
                 25 briefing regarding this Motion, the pleadings and evidence in the Court’s files, and
                 26 such other evidence and arguments that the Court may consider at the hearing on
                 27 this Motion.
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                2
11134900.1
                        DEFENDANTS’ MIL NO. 2 PRECLUDING EVIDENCE/ARGUMENT OF STRIKING SIMILARITY
             Case 2:15-cv-05642-CAS-JC Document 338 Filed 06/12/19 Page 3 of 9 Page ID #:4014



                  1 DATED: June 12, 2019                    MITCHELL SILBERBERG & KNUPP LLP
                  2
                                                            By: /s/ Aaron M. Wais
                  3                                         Aaron M. Wais (SBN 250671)
                                                            Attorneys for Defendants other than Katheryn
                  4
                                                            Elizabeth Hudson, and Kitty Purry, Inc.
                  5
                  6 DATED: June 12, 2019                    GREENBERG TRAURIG, LLP
                  7
                                                            By: /s/ Vincent H. Chieffo
                  8
                                                            Vincent H. Chieffo (SBN 49069)
                  9                                         Attorneys for Defendants Katheryn Elizabeth
                                                            Hudson p/k/a Katy Perry and Kitty Purry, Inc.
                 10
                 11
                 12                   ATTESTATION REGARDING SIGNATURES
                 13         Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I hereby attest that all Parties,
                 14 on whose behalf this entire filing is jointly submitted, concur in this filing’s
                 15 content and have authorized its filing.
                 16
                 17 Dated: June 12, 2019                     /s/ Aaron M. Wais
                                                            Aaron M. Wais
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                3
11134900.1
                        DEFENDANTS’ MIL NO. 2 PRECLUDING EVIDENCE/ARGUMENT OF STRIKING SIMILARITY
         Case 2:15-cv-05642-CAS-JC Document 338 Filed 06/12/19 Page 4 of 9 Page ID #:4015



                1                   MEMORANDUM OF POINTS AND AUTHORITIES
                2 I.         Introduction
                3            At trial, Plaintiffs bear the burden of proving, inter alia, that defendants
                4 Walter and Gottwald—the sole defendants responsible for creating the allegedly
                5 infringing instrumental music for “Dark Horse”1—had access to “Joyful Noise,”
                6 meaning they had a reasonable opportunity to hear the song before creating the
                7 instrumental music for “Dark Horse.” Plaintiffs, however, have long admitted that
                8 they have no direct evidence of Walter or Gottwald having had an opportunity to
                9 hear “Joyful Noise” or circumstantial evidence that they heard it through a chain of
               10 events (i.e., an intermediary). Instead, Plaintiffs’ sole theory of access has always
               11 been that “Joyful Noise” was allegedly “widely disseminated” such that that a jury
               12 could infer that Walter or Gottwald had a reasonable opportunity to hear the song.
               13            As trial approaches, however, Plaintiffs have come to the belated realization
               14 that their evidence of widespread dissemination is woefully inadequate.
               15 Recognizing this, Plaintiffs have just announced that they will seek to argue that
               16 “Joyful Noise” and “Dark Horse” are not just substantially, but strikingly similar,
               17 in order to try to avoid the consequences of their lack of access proof.
               18            Plaintiffs’ belated argument must be precluded. First, Plaintiffs have no
               19 musicologist expert opinion of striking similarity. The only expert opinion they
               20 have is one of alleged substantial similarity. Second, expert discovery, which
               21 closed long ago, and summary judgment briefing, were predicated solely on the
               22 basis of Plaintiffs’ theory of substantial similarity, which is very different from
               23 striking similarity. Simply because Plaintiffs are now cognizant of the scarcity of
               24 their access proof is not grounds to allow them to present a sham, new argument of
               25 striking similarity on the eve of trial. Plaintiffs’ effort to introduce any opinion or
               26 argument of striking similarity must be barred as untimely and prejudicial.
               27
  Mitchell     28   1
                        See Dkt. 287, p. 3, ¶ 11; Dkt. 299, pp. 3-4.
Silberberg &
 Knupp LLP
                                                                 4
                         DEFENDANTS’ MIL NO. 2 PRECLUDING EVIDENCE/ARGUMENT OF STRIKING SIMILARITY
             Case 2:15-cv-05642-CAS-JC Document 338 Filed 06/12/19 Page 5 of 9 Page ID #:4016



                  1 II.     Any Argument or Opinion of Striking Similarity Must Be Excluded
                  2         A.     Plaintiffs Have No Evidentiary Basis to Argue Striking Similarity
                  3         At trial, Plaintiffs will have the burden to prove similarity “under the
                  4 ‘extrinsic test’ and . . . the ‘intrinsic test.’” Benay v. Warner Bros. Entm’t, Inc.,
                  5 607 F.3d 620, 624 (9th Cir. 2010) (emphasis in original). The extrinsic test
                  6 “considers whether two works share a similarity of ideas and expression based on
                  7 external, objective criteria” and is proven through musicologist expert testimony.
                  8 Smith v. Jackson, 84 F.3d 1213, 1218 (9th Cir. 1996). It is axiomatic that
                  9 substantial similarity is not striking similarity. Striking similarity has a distinct
                 10 legal meaning; it is rarely found and exists only when two songs are so much alike
                 11 that “in human experience, it is virtually impossible that the two works could have
                 12 been independently created.” Stewart v. Wachowski, 574 F. Supp. 2d 1074, 1103
                 13 (C.D. Cal. 2005) (emphasis added); Bernal v. Paradigm Talent and Lit. Agency,
                 14 788 F. Supp. 2d 1043, 1053 (C.D. Cal. 2010) (arises only in “rare cases”).
                 15         During discovery, as required by FRCP 26(a), Plaintiffs disclosed their sole
                 16 musicologist expert, Dr. Todd Decker (“Decker”). Decker rendered two reports
                 17 containing “a complete statement of all [his] opinions.” Fed. R. Civ. P.
                 18 26(a)(2)(B)(i)-(ii). Decker also sat for a deposition. Nowhere did Decker opine
                 19 that “Joyful Noise” and “Dark Horse” were strikingly similar, or render any
                 20 opinions that the works’ similarities were such as to preclude the possibility of
                 21 independent creation. To the contrary, he repeatedly concluded and opined only
                 22 that the two works were substantially similar. See, e.g., Wais Decl., Ex. 1 (Decker
                 23 Opening), pp. 7, 9, 19 & Ex. 2 (Decker Rebuttal), pp. 35, 46-47, 57, 64. At his
                 24 deposition, Decker not only focused on his opinions of substantial similarity, but
                 25 confirmed under oath this was the scope of his work, testifying that he “was
                 26 asked…to determine whether the musical material in these two recordings was
                 27 substantially similar.” Id., Ex. 3 (Decker Depo. Tr.), p. 86, ll.11-16 (emphasis
    Mitchell     28 added). Plaintiffs’ counsel also confirmed Decker’s opinion of substantial
  Silberberg &
   Knupp LLP
                                                                5
11134900.1
                        DEFENDANTS’ MIL NO. 2 PRECLUDING EVIDENCE/ARGUMENT OF STRIKING SIMILARITY
             Case 2:15-cv-05642-CAS-JC Document 338 Filed 06/12/19 Page 6 of 9 Page ID #:4017



                  1 similarity on redirect: “In the initial report … you identify … what you described
                  2 as substantial similarities…” Id., pp. 97, l. 24-98, l. 3.2
                  3          Given the obvious and repeated representations from Decker that his opinion
                  4 was one of substantial similarity, Defendants’ musicologist, Dr. Lawrence Ferrara,
                  5 only addressed substantial similarity, which he found to be lacking. Tellingly, in
                  6 deposing Ferrara, Plaintiffs did not ask any questions about striking similarity.
                  7 Thus, the entire expert record, which closed long ago, was—on both sides—solely
                  8 focused on substantial similarity and it cannot be altered at this stage.
                  9          Indeed, that Decker did not render any opinion of striking similarity in either
                 10 of his reports or at deposition (Supra, pp. 5-6) did not go unnoticed by Defendants.
                 11 In moving for summary judgment, Defendants explicitly stated that “neither
                 12 Plaintiffs nor their expert, Dr. Decker, argued or opined that ‘Joyful Noise’ and
                 13 ‘Dark Horse’ are strikingly similar.” Wais Decl., Ex. 4 (Defs’ MSJ), p. 116, n. 5.
                 14 Importantly, in response, Plaintiffs did not disagree. Instead, they conceded the
                 15 same and relied on Decker’s opinions to repeatedly argue that the compositions
                 16 were substantially similar. Id., Ex. 5 (Plaintiffs’ MSJ Opp.), pp. 149, 151.3
                 17          In sum, Plaintiffs cannot rely on an opinion of substantial similarity to argue
                 18 striking similarity. As a substantial similarity opinion is all they have, Plaintiffs
                 19 must be precluded from arguing striking similarity at trial.
                 20   2
                        Striking similarity is also wholly belied by Decker’s repeated concessions
                 21   differences in the compositions and that any alleged similarities are commonplace.
                      See, e.g., Wais Decl., Ex. 1, pp. 11, 13 (“substantive difference”), p. 18
                 22   (“somewhat similar”); Ex. 2, p. 41 (“plainly dissimilar”), Ex. 3, pp. 86, ll. 5-9; 87,
                      l. 10-88, l. 2; 89, l. 10-90, l. 2; 91, l. 10-92, l. 5; 93, l. 12-94, l. 5; 95, l. 5-96, l. 17.
                      3
                 23     This conclusion is not affected by the fact that Plaintiffs included in their
                      opposition to Defendants’ summary judgment reconsideration motion the improper
                 24   (and waived) argument that the Court could also rely on the striking similarity of
                      the two works. Dkt. 303, pp. 6-7. Plaintiffs did not support the purported
                 25   applicability of striking similarity any more in that pleading than they do now.
                      That argument too came after the close of expert discovery on liability, and after
                 26   only arguing substantial similarity in opposition to Defendants’ summary
                      judgment motion. In response, Defendants made clear that any striking similarity
                 27   theory was refuted by the record in this case, specifically Decker’s opinions. Dkt.
                      307, pp. 15-17. Thereafter, Plaintiffs did not raise striking similarity again until
    Mitchell     28   the eve of trial, nor did they seek leave to amend or clarify Decker’s opinion.
  Silberberg &
   Knupp LLP
                                                                     6
11134900.1
                          DEFENDANTS’ MIL NO. 2 PRECLUDING EVIDENCE/ARGUMENT OF STRIKING SIMILARITY
             Case 2:15-cv-05642-CAS-JC Document 338 Filed 06/12/19 Page 7 of 9 Page ID #:4018



                  1         B.    Any Eve of Trial Still Undisclosed, Contradictory Opinion of
                  2               Striking Similarity Must Be Precluded
                  3         Again, as discussed above, the record is clear and unambiguous: Decker
                  4 only opined as to the alleged substantial—not striking—similarity of “Joyful
                  5 Noise” and “Dark Horse.” He must be limited to this opinion at trial and, to the
                  6 extent that Plaintiffs seek to introduce a still undisclosed opinion of striking
                  7 similarity from Decker at trial, it should be barred.
                  8         Courts do not permit litigation by ambush. Rule 26(a) requires parties to
                  9 disclose all experts who will testify at trial and to provide a written report
                 10 containing (1) “a complete statement of all opinions the witnesses will express and
                 11 the basis and reasons for them” and (2) “the facts or data considered by the witness
                 12 in forming them.” Fed. R. Civ. P. 26(a)(2)(B)(i)-(ii). “If a party fails to provide
                 13 information or identify a witness as required by Rule 26(a) or (e), the party is not
                 14 allowed to use that information or witness to supply evidence … at a trial, unless
                 15 the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1); Yeti
                 16 by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1105-06 (9th Cir. 2001).
                 17         Evidence exclusion under Rule 37(c)(1) is “self-executing” and “automatic.”
                 18 Id. at 1106 (quoting Fed R. Civ. P. 37 Adv. Comm. Notes to 1993 Amendment).
                 19 The goal is to provide a “strong inducement for disclosure of material” in
                 20 discovery. Id. Consistent therewith, courts frequently exclude undisclosed expert
                 21 opinions absent a showing of substantial justification or harmlessness. See, e.g.,
                 22 Assn. of Christian Schools Intern. v. Stearns, 678 F. Supp. 2d 980, 987 (C.D. Cal.
                 23 2008) (excluding undisclosed expert opinion); Mariscal v. Graco, Inc., 52 F. Supp.
                 24 3d 973, 983-84 (N.D. Cal. 2014) (excluding untimely opinion). This “eliminat[es]
                 25 [] unfair surprise to the opposing party and [conserves] resources.’” Salyards v.
                 26 Metso Minerals Oy, 2005 WL 5989797, at *2 (E.D. Cal. Sept. 15, 2005).
                 27         Accordingly, Plaintiffs, having failed to obtain and disclose an expert
    Mitchell     28 opinion of striking similarity in a timely manner in discovery, must be barred from
  Silberberg &
   Knupp LLP
                                                                7
11134900.1
                        DEFENDANTS’ MIL NO. 2 PRECLUDING EVIDENCE/ARGUMENT OF STRIKING SIMILARITY
             Case 2:15-cv-05642-CAS-JC Document 338 Filed 06/12/19 Page 8 of 9 Page ID #:4019



                  1 any attempt to do so now. Similarly, Plaintiffs should not be permitted to twist
                  2 existing opinions into new theories.4 Any new opinion at trial is automatically
                  3 excluded and Plaintiffs cannot prove a substantial justification for their non-
                  4 disclosure (none exists) or that the non-disclosure is harmless (to the contrary,
                  5 introduction would be very prejudicial). Plaintiffs retained and disclosed a single
                  6 expert, who had ample time and opportunity—in two reports and at deposition—to
                  7 render opinions. He opined only that the compositions are substantially, not
                  8 strikingly, similar. Defendants defended on that basis and their expert rebutted on
                  9 that basis. When Defendants expressly raised the absence of any opinion of
                 10 striking similarity on summary judgment, Plaintiffs did not dispute it but, instead,
                 11 expressly advocated for substantial similarity. Plaintiffs are now bound by their
                 12 choices. Their tactic to try to rewrite expert discovery must be soundly rejected
                 13 and, for all these reasons, any opinion or argument of striking similarity must be
                 14 excluded and Defendants’ motion granted. Supra, p. 7 (collecting cases).
                 15                                     CONCLUSION
                 16          Defendants respectfully request that the Court grant this motion in limine.
                 17
                      4
                 18     In attempting this eve of trial maneuver, Plaintiffs surely realize they cannot
                      introduce new opinions. Because of that, Defendants anticipate that Plaintiffs will
                 19   mischaracterize Decker’s opinions, to no avail. Plaintiffs have claimed that
                      because Decker referred to certain similarities as “significant” and opined that
                 20   “Dark Horse” “clearly borrows a memorable and highly characteristic combination
                      of discrete and specific musical elements heard in Joyful Noise,” such statements
                 21   meet the Ninth Circuit Model Instructions for striking similarity. Wais Decl., Ex.
                      1, p. 20. This is nonsense. First, Decker’s use of words such as “significant,”
                 22   “clearly,” and “memorable” only support his conclusions that the two compositions
                      are substantially similar. These words are a “far cry from a striking similarity
                 23   opinion: namely that it is ‘virtually impossible’ that [‘Joyful Noise’] and [‘Dark
                      Horse’] could have been independently created.” Loomis v. Cornish, 2013 WL
                 24   6044345, at *13 (C.D. Cal. Nov. 13, 2013) (no striking similarity opinion where
                      expert determined only that “it is reasonable to conclude on purely musical
                 25   grounds that the verse melody of ‘Domino’ is largely based on the verse melody of
                      ‘Bright Red Chords.’”); Turner v. SAMSUNG Telecomm. Am., LLC, 2014 WL
                 26   11456606, at *7 (C.D. Cal. Aug. 4, 2014) (expert does not establish striking
                      similarity where he “only opines that ‘a reasonable jury might well find substantial
                 27   similarity of ideas and expression between the two musical works.’”). Second, the
                      Model Instructions do not define striking similarity; they simply state that a
    Mitchell     28   supplemental instruction for striking similarity is available in the right case.
  Silberberg &
   Knupp LLP
                                                                8
11134900.1
                          DEFENDANTS’ MIL NO. 2 PRECLUDING EVIDENCE/ARGUMENT OF STRIKING SIMILARITY
             Case 2:15-cv-05642-CAS-JC Document 338 Filed 06/12/19 Page 9 of 9 Page ID #:4020



                 1 DATED: June 12, 2019              MITCHELL SILBERBERG & KNUPP LLP
                 2
                                                     By: /s/ Aaron M. Wais
                 3                                   Aaron M. Wais (SBN 250671)
                                                     Attorneys for Defendants other than Katheryn
                 4
                                                     Elizabeth Hudson, and Kitty Purry, Inc.
                 5
                 6 DATED: June 12, 2019              GREENBERG TRAURIG, LLP
                 7
                                                     By: /s/ Vincent H. Chieffo
                 8                                   Vincent H. Chieffo (SBN 49069)
                 9                                   Attorneys for Defendants Katheryn Elizabeth
                                                     Hudson p/k/a Katy Perry and Kitty Purry, Inc.
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                         9
11134900.1
                      DEFENDANTS’ MIL NO. 2 PRECLUDING EVIDENCE/ARGUMENT OF STRIKING SIMILARITY
